IN THE
                         TENTH COURT OF APPEALS

                                No. 10-21-00017-CR

                     IN RE JUSTIN RANDALL SAUCEDA



                                Original Proceeding

                           From the 19th District Court
                            McLennan County, Texas
                           Trial Court No. 2019-596-C1


                          MEMORANDUM OPINION

      Justin Randall Sauceda has filed a petition for writ of mandamus against his own

attorney and against the judge of the 19th District Court of McLennan County. We

dismiss the petition as to Sauceda’s attorney because we have no mandamus jurisdiction

over her. See TEX. GOV’T CODE ANN. § 22.221. We further deny the petition as to the trial

court judge. Additionally, Sauceda’s motion for emergency relief is dismissed as moot.




                                               MATT JOHNSON
                                               Justice
Before Chief Justice Gray,
       Justice Neill, and
       Justice Johnson
Petition dismissed in part and denied in part
Opinion delivered and filed February 3, 2021
Do not publish
[OT06]




In re Sauceda                                   Page 2